Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 02/12/2021.
Claims 1 – 8, and 18 – 19 are cancelled. 
Claims 21 – 26 added new.
Claims 9 – 17 and 20 – 26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The independent claims 9, 15, and 21 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest ''estimate a network power consumption based upon the network service demand information; and determine a system operating characteristic guidance based upon the estimated network power consumption, wherein the system operating characteristic guidance includes at least one of: a hardware frequency guidance; a network bandwidth guidance; a network message rate guidance; or a register-state guidance”, “determine an average power consumption based on the utilization information; and output a job power budget based on the average power consumption; determine a response protocol for an estimated power consumption for a network traffic delivery component, based upon the job power budget, wherein the response protocol for the estimated power consumption for the network traffic delivery component includes at least one of: a hardware frequency protocol; a network bandwidth protocol; a network message rate 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious as disclosed in the independent claim 1 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN C PATEL/Primary Examiner, Art Unit 2186